Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al. (US 2006/0223532) (“Liu”) in view of Damnjanovic et al. (US 2010/0309877) (“Damnjanovic”).
For claims 1 and 3; Liu discloses:  receiving, using one or more of the uplink resources indicated by the SIB, a first message from the WTRU, wherein the first message includes a first radio network temporary identifier (RNTI) of the WTRU (paragraph 59:  the UE transmitting the RRC message--"URA Update Information" which the Common Control Channel (CCCH) bears, to the RNC to which the current resident cell of the UE belongs (namely, a new RNC), this message comprising an information element u-RNTI (UTRAN radio network Temporary Identifier), URA update cause and other information); and after receiving the first message, transmitting a second message to the WTRU, wherein the second message is derived from a second RNTI, the second RNTI being different than the first RNTI (paragraph 62:  after receiving the RNSAP message, the new RNC transmitting to the UE the RRC message--"URA Update Confirm", which the CCCH bears, this message comprising a new s-RNTI information element, namely, a radio network temporary identifier of the new RNC).
Liu does not expressly disclose, but Damnjanovic from similar fields of endeavor teaches:  transmitting a system information block (SIB) to a wireless transmit/receive unit (WTRU), wherein the SIB indicates random access transmission uplink resources (paragraph 28:  The RACH slot location (e.g., the specific subframe and portion of the system bandwidth used for the RACH slot) may be conveyed in system information that is broadcast on a Broadcast Channel (BCH) by each cell. Other parameters for the RACH slot (e.g., signature sequences being used) may be fixed or conveyed via the system information); after transmitting the SIB, receiving a random access preamble from the WTRU (paragraph 33:  The UE may transmit a random access preamble on the uplink whenever the UE desires to access the system).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Damnjanovic in the RA system as described by Liu.  The motivation is to utilize standard request/response signaling in a random access communication.

Claims 2 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu in view of Damnjanovic as applied to claim 1 above, and further in view of DiGirolamo et al. (US 2008/0095185) (“DiGirolamo”).
For claims 2 and 4; Liu discloses the subject matter in claim 1 as described above in the office action.
Liu does not expressly disclose, but DiGirolamo from similar fields of endeavor teaches:  the first message is received using a HARQ process (paragraph 10:  The ACK/NACK feedback is for the HARQ process. The ACK/NACK information is only provided in response to a packet being received on the downlink).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by DiGirolamo in the RA system as described by Liu.  The motivation is to improve reliability.

Claims 5 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu in view of Damnjanovic in view of Kitazoe et al. (US 2010/0178920) (“Kitazoe”).
For claims 6 and 8; Liu discloses the subject matter in claim 1 as described above in the office action.
Liu does not expressly disclose, but Kitazoe from similar fields of endeavor teaches:  the first message is received using a HARQ process (paragraph 39:  transmitting control information on a first cell to a wireless transmit/receive unit (WTRU), wherein the control information indicates random access transmission uplink resources).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Kitazoe in the RA system as described by Liu.  The motivation is to improve reliability.

Claims 6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu in view of Damnjanovic in view of Kitazoe as applied to claim 5 above, and further in view of DiGirolamo.
For claims 6 and 8; Liu discloses the subject matter in claim 5 as described above in the office action.
Liu does not expressly disclose, but DiGirolamo from similar fields of endeavor teaches:  the first message is received using a HARQ process (paragraph 10:  The ACK/NACK feedback is for the HARQ process. The ACK/NACK information is only provided in response to a packet being received on the downlink).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by DiGirolamo in the RA system as described by Liu.  The motivation is to improve reliability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Malladi et al. (US 2008/0273610); Malladi discloses A user equipment (UE) sends a random access preamble for system access. The random access preamble may include a random identifier (ID), a channel quality indicator (CQI), etc. The UE may randomly select the random ID or may be assigned this random ID. The UE receives a random access response from a base station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/          Primary Examiner, Art Unit 2466